[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: EXECUTION (NO. 103)
Plaintiff obtained a New Jersey judgment not entered upon a default, the defendant having appeared in the New Jersey action.
Defendant has appealed but has failed to file the bond required by the New Jersey court. Defendant's request to stay execution pending appeal has been denied by the New Jersey Court.
Plaintiff now seeks to enforce the foreign judgment pursuant to Gen Statute 52-605(c). Enforcement of the judgment is not stayed pending the appeal because defendant failed to file a bond as required by the New Jersey Rules of Appellate Practice. Defendant's request to stay execution of judgment pending appeal has been denied by the New Jersey Court.
Plaintiff's motion for Execution is granted.
BALLEN, JUDGE